Title: John Paul Jones to the American Commissioners, 27 January 1778
From: Jones, John Paul
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur,Adams, John


Gentlemen
Nantes 27th. Jany. 1777 [i.e., 1778]
I have the honor to inform you that from Paris I reached this place in 56 hours. As I have in my possession repeated Orders from Congress to Afford Aid and protection to the American Commerce, I conceive it to be my duty to give my best protection and safe conduct to the Squadron with Supplies now nearly in readiness to sail from hence, until they are at some distance from the Coast of Europe. I can then leave the Ships to proceed under the care and protection of the next Officer in Command.
This will afford me an Opportunity of proving the Sailing and best Trim of the Ranger whereof I am at present in great suspense; and as I find it I will regulate my conduct after leaving the Squadron.
It is my Duty to communicate here my intentions to you, not doubting but that they will meet with Your entire Approbations, especially as my present purpose will not impede my first intentions. I shall therefore Order the Captains &ca. to put themselves under my command by Virtue of my Seniority and of my instructions from Congress.
I submit to your superior wisdom whither it will not be expedient, in case of taking Prizes containing Cloathing, Warlike or Naval Stores, that such Prizes be Ordered to America instead of being sent into any Port in Europe? I have the honor to be with Sentiments of Esteem and respect Gentlemen Your very Obliged very Obedient most humble Servant
Jno P Jones
  
Addressed: The Honorable / Benja. Franklin Silas Deane and / Arthur Lee American Commissioners / &ca &ca &ca / Paris.
Notation: Captn. Jones. 27 Jany. 1777
